Citation Nr: 0325848	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  01-01 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
lumbar spine degenerative disc disease.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

3.  Entitlement to a rating in excess of 10 percent for a 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active duty from November 
1966 to July 1974.  These matters come before the Board of 
Veterans' Appeals (Board) from a March 2000 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado which granted service connection for 
lumbar spine degenerative disc disease (assigning a 40 
percent rating), and denied TDIU.  A videoconference hearing 
was held before the undersigned in April 2003.  

In September 2002 the RO, in pertinent part, continued the 10 
percent rating assigned for the veteran's service-connected 
right knee disability.  Correspondence from the veteran 
received in November 2002 may reasonably be construed as a 
notice of disagreement with that determination.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003)(DAV).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  Here, the notice of the VCAA provided in April 
2001 was deficient under the Quartuccio and DAV guidelines 
(the veteran was given less than a year to submit evidence).

The veteran's service-connected lumbosacral disc disease has 
been rated under Diagnostic Code (Code) 5293.  Substantive 
changes to Code 5293 criteria were made by regulatory 
amendment effective September 23, 2002.  The revised criteria 
provide that a rating under Code 5293 may be either on the 
basis of musculoskeletal/neurological findings or the 
frequency and extent of incapacitating episodes, whichever 
method produces the highest rating.  While the veteran's 
representative, in the course of his April 2003 hearing, 
indicated that he was "clearly aware" of the revised 
regulations, the RO is not shown to have considered the 
"new" criteria.  

At his April 2003 hearing the veteran testified that he 
received VA medical treatment on a bi-monthly basis at a Fort 
Fitzsimmons clinic.  The most recent VA medical records on 
file are dated in June 2002.  VA treatment records since June 
2002 may contain information critical to the matters at hand.  
If they exist, they must be associated with the claims file 
for the record to be complete for appellate review.

It is also noteworthy that where a claim involves the 
assignment of an initial rating for a disability following 
the award of service connection for such disability, the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

As noted above, in September 2002 the RO continued the 10 
percent rating assigned for the veteran's service-connected 
right knee disability.  The veteran thereafter expressed his 
disagreement with this decision in November 2002.  The record 
does not reflect that either a statement of the case (SOC) or 
supplemental statement of the case (SSOC) was issued 
regarding this issue.  The Court has held that in a case in 
which a veteran expressed disagreement in writing with a RO 
decision and the RO failed to issue a SOC, the Board should 
remand the issue to the RO (as opposed to referring it there) 
for the issuance of an SOC.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain complete clinical records 
of all treatment afforded the veteran at the Fort 
Fitzsimmons VA outpatient clinic since June 2002.  
		
2.  The RO should issue a SOC regarding the claim 
for a rating in excess of 10 percent for a right 
knee disability.  The veteran is advised that Board 
jurisdiction over this issue does not attach unless 
he perfects his appeal (by filing a timely 
substantive appeal).  38 C.F.R. § 20.202.  If (and 
only if)the veteran perfects an appeal as to this 
issue, it should be returned to the Board for 
appellate review.  

3.  Thereafter, the veteran should be scheduled for 
a VA examination by a physician with appropriate 
expertise to determine the current extent and 
severity of all symptoms and impairment, both 
orthopedic and neurologic, from the service-
connected low back degenerative disc disease.  He 
should have at least 7 days notice of the 
examination.  His claims folders must be made 
available to, and reviewed by, the examiner.  The 
examiner should describe all symptoms in detail.  
Any indicated tests or studies should be performed.  
The examiner should determine whether there are any 
neurological symptoms which may be separately 
rated, and, if so, describe in detail the nature 
and extent of such symptoms.  The examiner should 
ascertain whether the disc disease has resulted in 
incapacitating episodes (episodes requiring bed 
rest prescribed by a physician and treatment by a 
physician), and, if so, the duration and frequency 
of such episodes.  The examiner should discuss the 
impact of the low back disability on the veteran's 
ability to work, and should explain the rationale 
for all opinions given.

4.  The RO should then review the entire record and 
re-adjudicate the claims in light of any additional 
information received.  If any claim remains denied, 
the RO should issue an appropriate SSOC, and give 
the veteran the requisite period of time to 
respond.  The case should then be returned to the 
Board, if in order, for further review.  

The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2003), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


